A married woman residing in a sister state may for cause acquire a domicile apart from her husband by removing to this state with the intention of permanently making this her home and actually residing here (Frary v. Frary, 10 N.H. 61; Payson v. Payson, 34 N.H. 518; James v. James,58 N.H. 266; Foss v. Foss, 58 N.H. 283; Shute v. Sargent, 67 N.H. 305); and a divorce may be granted to her by the courts of this state for causes which have accrued since taking up her permanent residence here and which are recognized by our laws as grounds of divorce. Hopkins v. Hopkins,35 N.H. 474; Leith v. Leith, 39 N.H. 20, 40; Foss v. Foss, supra. Inasmuch, therefore, as it is found that the plaintiff left her husband in Massachusetts for cause, that she was domiciled in this state when this proceeding was commenced, that she had actually resided here for a year next preceding the beginning of the action, and that since making her permanent residence here had been so treated by the defendant as to seriously endanger her health, it is clear that the court had jurisdiction of the cause and could grant a valid decree of divorce.
The fact that the defendant had previously brought a proceeding for divorce against the plaintiff in Massachusetts, which was pending in the courts of that state at the time this proceeding was commenced, furnishes no ground for depriving this court of jurisdiction, or for abating this proceeding. The cause alleged in that proceeding is not the same as in this; and if it were, its pendency in Massachusetts would not be a ground pleadable in abatement of the present action. Weeks v. Pearson, 5 N.H. 324; *Page 3 
Goodall v. Marshall, 11 N.H. 88; Yelverton v. Conant, 18 N.H. 123; Smith v. Insurance Co., 22 N.H. 21; Rogers v. Odell, 39 N.H. 452; Moore v. Casualty Co., 74 N.H. 47; Stevens v. Stevens, 1 Met. 279; Cordier v. Cordier, 26 How. Pr. 187; Simpson v. Simpson, (Cal.) 41 Pac. Rep. 804; 1 Cyc. 34, 35, 36.
Exception overruled.
All concurred.